Case 0:19-cv-62156-RS Document 10 Entered on FLSD Docket 09/19/2019 Page 1 of 4



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 19-62156-CIV-SMITH

      MICHAEL A. NELLONS,

                                  Plaintiff,

                        v.

      MEDICREDIT, INC.,
                                                                  /
                                  Defendant.


                               PROPOSED SCHEDULING ORDER SETTING
                             CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

              THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  June 1, 2020.1 The Calendar Call will be held at 9:00 a.m. on Tuesday, May 26, 2020.2 The parties

  shall adhere to the following schedule:3

      1.   Joinder of any additional parties and filing of motion to amend
                                                                                                      November 4, 2019
           the complaint by

      2.   Written lists containing the names and addresses of all fact
                                                                                                          April 1, 2020
           witnesses intended to be called at trial by

      3.   Plaintiff(s) shall disclose experts, expert witness summaries,
                                                                                                       December 9, 2019
           and reports as required by Fed. R. Civ. P. 26(a)(2) by

      4.   Defendant(s) shall disclose experts, expert witness summaries,
                                                                                                      December 20, 2019
           and reports as required by Fed. R. Civ. P. 26(a)(2) by

  1
      In all Expedited Track cases (S.D. Fla. L.R. 16.1(a)(2)(A)) and all actions brought pursuant to the Fair Labor
        Standards Act, Title III of the Americans with Disabilities Act, the Fair Debt Collection Practices Act, or to
        recover amounts due on a defaulted student loan, the Trial shall occur within nine months of the date
        Plaintiff(s) filed the action.
        In all Standard Track cases (S.D. Fla. L.R. 16.1(a)(2)(B)), the Trial shall occur within twelve to eighteen months
        of the date Plaintiff(s) filed the action.
  2
       Tuesday before Trial date.
  3
      Additionally, in class action cases, the parties should provide proposed deadlines for class discovery and the filing of
       motions for class certification and/or decertification. In cases arising from administrative agency determinations
       and/or appeals thereof, the parties should provide a deadline for the filing of the administrative record.

119650491.1
Case 0:19-cv-62156-RS Document 10 Entered on FLSD Docket 09/19/2019 Page 2 of 4



    5.   Exchange of rebuttal expert witness summaries and reports as required
                                                                                   January 9, 2020
         by Fed. R. Civ. P. 26(a)(2) by

    6.   Parties shall select a mediator pursuant to Local Rule 16.2 and shall
                                                                                   November 11, 2019
         schedule a time, date, and place for mediation by

    7.   Fact discovery shall be completed by
                                                                                   January 2, 2020

    8.   Expert discovery shall be completed by
                                                                                   February 10, 2020
    9.   Dispositive motions, including summary judgment and Daubert, shall
         be filed by                                                               January 3, 2020
         [at least four months before the date for filing the Pretrial
         Stipulation]

    10. Mediation shall be completed by
                                                                                   March 2, 2020
        [at least three months before Trial date]

    11. All pretrial motions and memoranda of law, including motions in
         limine, shall be filed by                                                 May 1, 2020
         [at least one month before Trial date]
        All motions in limine and the responses shall be limited to one page per
        issue.

    12. Joint pretrial stipulation, proposed joint jury instructions, proposed
         joint verdict form, and/or proposed findings of fact and conclusions of
         law shall be filed by                                                     May 1, 2020
         [at least one month before Trial date]
         When the parties cannot agree on specific jury instructions, the
         submitted instructions shall clearly indicate which party has proposed
         the specific instruction.


    13. Electronic versions of documentary exhibits and Certificates of
         Compliance re Admitted Evidence shall be filed on CM/ECF by               May 22, 2020
         [no later than 48 hours prior to Calendar Call]




 119650491.1
Case 0:19-cv-62156-RS Document 10 Entered on FLSD Docket 09/19/2019 Page 3 of 4




 Submitted this 19th day of September, 2019,

   By:         /s/Michael A. Nellons            /s/    Scott A. Richards
               Michael A. Nellons               Scott A. Richards, Esq.
               2329 NW 14th Street              Florida Bar No. 72657
               Ft. Lauderdale, Florida 33311    CARLTON FIELDS, P.A.
               Pro se                           200 South Orange Avenue,
                                                Suite 1000
                                                Orlando, Florida 32801
                                                Tel: 407-244-8226
                                                Fax: 407-648-9099
                                                srichards@carltonfields.com

                                                Counsel for Medicredit, Inc.




 119650491.1
Case 0:19-cv-62156-RS Document 10 Entered on FLSD Docket 09/19/2019 Page 4 of 4



                                      CERTIFICATE OF SERVICE

         I hereby certify that on September 19, 2019, I served a copy of the foregoing on those identified

 in the Service List below.

                                                         /s/ Scott A. Richards
                                                         Scott A. Richards, Esq.
                                                         Florida Bar Number 72657


                                            SERVICE LIST

         Michael A. Nellons, pro se
         2329 NW 14th Street
         Fort Lauderdale, FL 33311
         Via U.S. Mail




 119650491.1
